Case 2:17-cv-13123-BAF-MKM ECF No. 29, PageID.195 Filed 01/25/19 Page 1 of 2




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN


TEPICA WRIGHT,                           )
                                         )
                   Plaintiff,            )
                                         )
      v.                                 ) Case No.: 2:17-cv-13123
                                         ) HON. BERNARD A. FRIEDMAN
ALLY FINANCIAL, INC.,                    )
                                         )
                   Defendant.            )
                                         )


                          STIPULATION TO DISMISS

      Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the

dismissal with prejudice and with each party to bear its own costs and fees.


/s/ Ethan Geoffrey Ostroff          /s/ Amy L. Bennecoff Ginsburg
  Ethan Geoffrey Ostroff, Esq.          Amy L. Bennecoff Ginsburg, Esq.
  Troutman Sanders LLP                  Kimmel & Silverman, P.C.
  222 Central Park Avenue               30 East Butler Pike
  Suite 2000                            Ambler, PA 19002
  Virginia Beach, VA 23462              Phone: 215-540-8888
  Phone: 757-687-7541                   Fax: 877-788-2864
  Fax: 757-687-7510                     Email: aginsburg@creditlaw.com
  Email:                                Attorney for Plaintiff
  ethan.ostroff@troutmansanders.com
  Attorney for the Defendant            Date: January 25, 2019

 Date: January 25, 2019
Case 2:17-cv-13123-BAF-MKM ECF No. 29, PageID.196 Filed 01/25/19 Page 2 of 2




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN


TEPICA WRIGHT,                          )
                                        )
                    Plaintiff,          )
                                        )
       v.                               ) Case No.: 2:17-cv-13123
                                        ) HON. BERNARD A. FRIEDMAN
ALLY FINANCIAL, INC.,                   )
                                        )
                    Defendant.          )
                                        )


                   ORDER OF DISMISSAL WITH PREJUDICE

      Based on the stipulation of the parties, Plaintiff, Tepica Wright, Defendant,

Ally Financial, Inc., filed herein pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii),

      IT IS HEREBY ORDERED ADJUDGED AND DECREED that the above-

entitled action is dismissed with prejudice with each party to bear its own costs and

attorneys’ fees.



                                       s/Bernard A. Friedman
Dated: January 25, 2019                BERNARD A. FRIEDMAN
Detroit, Michigan                      SENIOR U.S. DISTRICT JUDGE
